Whitfield, J.
Dissenting. — The declaration alleges that the “wires were nailed or laid, stationed and maintained on the surface of the said street,” that “holes or indentations were caused by wear and tear upon the pavement of said street from traffic, and that holes or indentations were made in some places in said street under the said wires,” and that plaintiff “stumbled, slipped and fell upon the said street, and into a hole or indentation in said street under one of the aforesaid wires so laid in said street, thereby and by reason of his foot coming in contact with one of said wires so laid in said street as aforesaid,” plaintiff was injured. These and other allegations of the declaration appear to me to show a “defective condition” of the street within the meaning of the statute exempting the city from liability “for personal' injuries due to defective condition of its streets,” and it seems that in this State such an exemption is not forbidden by organic law.